DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
  Applicant's election with traverse of Group I, Species I, claims 1-3 and figures 1-6 in the reply filed on 10/12/2020 was acknowledged.
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Claims 1-6, 8-9, 19-21 and 23-25 are currently pending in this application with claims 4-6 and 8-9 being withdrawn and claims 7, 10-18 and 22 being cancelled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 19-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Salaverria (US 4,896,440). With respect to claim 1, Salaverria discloses a sole structure (composite sole 2, see figures 1-5) for an article of footwear (composite shoe 1), the sole structure (composite sole) comprising: a first midsole layer (upper insole 4, 31, 49, 51, etc.) including a first surface (bottom surface); a second midsole layer (sole 2, 35, 56, etc.) formed separately from the first midsole layer and including a second surface (top surface): and a first sheet (porous woven fabric interlayer/insert 3, 25, 50, 53, etc., Woven fabric are preferred as porous materials for interlayer 3) disposed between the first midsole layer and the second midsole layer and including a first third surface (top surface) and a fourth surface (bottom surface) formed on an opposite side of the first sheet than the third surface, the first sheet being a mesh textile (Woven fabric, felts or fibers are preferred as porous materials for interlayer 3) defining one or more apertures (loosely woven cotton fabric having visible air spaces) which appear to extend through a structure of the mesh textile (explicit to mesh/visible open space woven material) from the third surface to the fourth surface (explicit to loosely woven cotton fabric having visible air spaces, see figure 1and 2A): wherein the first surface (bottom surface) of the first midsole . 
	Salaverria does not explicitly disclose the perforations/open spaces/apertures to extend through a structure of the interlayer/mesh/woven textile material from the top surface to the bottom surface of the interlayer/mesh/woven layer. However, Salaverria discloses that if a solid sheet is selected for the interlayer 3, a number of holes (or perforations, see FIG. 2, no. 30) are preferred in the interlayer 3, so that adhesive 5 may contact additional surface area of porous interlayer 3 (i.e. flow through the interlayer). The perforations are useful to prevent air bubbles from forming between interlayer 3 and shoe upper-insole 4 to weaken the bond when the adhesive is used. Therefore, Woven fabric, felts or fibers are preferred as porous materials for interlayer which naturally have perforations which will allow the adhesive to flow through the interlayer which will in turn prevent air bubbles from forming between interlayer 3 and shoe upper-insole 4 and bottom sole layer 2 to weaken the bond when the adhesive is used. Therefore, it would have been obvious to one of ordinary skill in the art to make the perforation/visible spaces/apertures in the interlayer 3 of Salaverria to extend through the structure of the interlayer, in order to prevent air bubbles from forming between interlayer 3 and shoe upper-insole 4 and between interlayer 3 and shoe bottom sole 2 to weaken the bond when the 
	With respect to claim 19, Salaverria as modified above discloses sole structure (composite sole, see figure 1) for an article of footwear (shoe 1), the sole structure comprising: a first sheet (open space woven interlayer 3, 25, 50, 53, etc.) including a textile material (loosely woven layer 3, 50, 53, etc.) having a first surface (top surface) and a second surface (bottom surface) formed on an opposite side of the first sheet than the first surface, the first sheet (interlayer 3, 25, 50, 53, etc.) including one or more apertures (through perforations/visible spaces, see figure 1 and 2A) extending through a thickness of the first sheet from the first surface to the second surface (explicit to woven material and as modified above); a first midsole layer (upper insole 4, etc.) including a third surface (bottom surface) disposed adjacent to the first surface (top surface) of the first sheet (interlayer); and a second midsole layer (bottom layer 2, etc.) formed independently (as a distinct layer) separate of the first midsole layer and including a fourth surface (top surface) disposed adjacent to the second surface of the first sheet (interlayer) and directly bonded to the third surface (bottom surface) of the first midsole layer (upper inner layer 4, etc.) through the one or more apertures (perforations/open spaces) by an adhesive (the adhesive will 
	With respect to claim 23, Salaverria discloses sole structure (composite sole, see figure 1) for an article of footwear (shoe 1), the sole structure comprising: a first midsole layer (upper insole 4, etc.); a second midsole layer (bottom sole 2, etc.) formed separately (distinct layer) from the first midsole layer; and a first sheet (woven interlayer 3 with through perforations/open spaces/apertures as modified above) disposed between the first midsole layer and the second midsole layer (see figure 1), the first sheet being a mesh textile (woven fabric porous materials for interlayer 3 with through perforations/open spaces/apertures as modified above) defining one or more apertures (through perforations/open spaces/apertures as modified above) extending through a structure of the mesh textile; wherein the first midsole layer is directly bonded to the second midsole layer through the one or more apertures of the first sheet by adhesive (the adhesive will inherently flow through the open perforation/visible spaces/apertures in the interlayer 3 from the top surface to the bottom surface of the interlayer 3 and will bond the first midsole layer/upper insole 4 directly to the second midsole layer/bottom sole 4 by the adhesive flowing through the apertures).


	Salaverria as modified above discloses all the limitations of the claims except for the sole layer further comprising a second sheet disposed between the first midsole layer and the second midsole layer and wherein a first distal end of the first sheet is visible at one of a medial side of the sole structure and a lateral side of the sole structure.
	With respect to claims 2, 20 and 24, it would have been obvious to one of ordinary skill in the art to provide a second sheet disposed between the first midsole layer and the second midsole layer of Salaverria, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  It would have also been obvious to one of ordinary skill in the art to have the first sheet of Salaverria be made of two separate sheets adjacent to one another. One positioned in the fore foot area and the other positioned in the rear foot area. Since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
	With respect to claims 3, 21 and 25, it would have been obvious to one of ordinary skill in the art to extend the edges of the interlayer of Salaverria to the outer edges of the first midsole and second midsole, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. The modified interlayer of Salaverria that extends to the outer peripheral edges of the 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior office rejection of 09/28/2021 for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
01/26/2022